         Case 1:20-cv-05436-UA Document 38-1 Filed 04/20/20 Page 1 of 1




                                             Exhibit A

                                  Certification of Kip Brar
                         In Support of Motion to Appear Pro Hac Vice


       In support of the Motion to Appear Pro Hac Vice filed on my behalf by William W.

Drummy of the law firm Wilkinson Goeller Modesitt Wilkinson & Drummy, LLP, and pursuant

to S. D. Ind. Local Rule 83-6(b), the undersigned states:

       1. I am admitted to practice and in good standing (i.e., currently authorized to practice as

an attorney) in the highest court of the State of Texas.

       2. I have never been disbarred or suspended from practice before any court, department,

bureau or commission of any state or the United States. I have never received a reprimand or

been subject to other disciplinary action from any such court, department, bureau or commission

pertaining to conduct or fitness as a member of the bar.

       3. I have reviewed the Seventh Circuit Standards of Professional Conduct and the Local

Rules of the court, including the Rules of Disciplinary Enforcement, and I will abide by these

rules and standards.

       I certify that the above information is true and correct.

       Dated: April 20, 2020                  Respectfully submitted,




                                              Kip Brar
                                              Seyfarth Shaw LLP
                                              700 Milam Street, Suite 1400
                                              Houston, Texas 77002
                                              Phone: (713) 238-1835
                                              Fax: (713) 225-2340
                                              Email: kbrar@seyfarth.com
